Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/25/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5-8, 11-12, 15, 17-22, 25, 28-30 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2018/0130423 A1 to Kim et al. (Kim) and U.S. Patent Application Publication No. US 2017/0147127 A1 to Sun.
As to claim 1, Kim discloses a gate driver comprising: 
a first shift register (15A) connected to gate lines(e.g. SCAN1<K-3>, SCAN1<K-2>;  see Fig. 11, 16; Par. 117)  and sensing control lines (e.g. SCAN1(<K>, SCAN1<K+1>, SCAN1<k+2>) (Figs. 11, 16, Pars. 99, 115, 116), and configured to supply a gate signal and a sending signal to the gate lines and the sensing control lines in response to a first start pulse (G1Vst) (Fig. 11, Pars. 98-100); and
a second shift register (15B) connected to the gate lines (e.g. SCAN1<K-3>, SCAN1<K-2>;  see Fig. 11, 16; Pars. 101-102, 117) and the sensing control lines (SCAN1<K+1>, SCAN1<k+2>) (Figs. 11, 16, Pars. 99, 115, 116),   ) (Figs. 3, 10-11, Pars. 94, 99-100), and configured to supply the gate signal (see Fig. 11, 16; Par. 117          Par. 101-102) and a sensing signal the sensing control lines in response to a second start pulse (G2Vst) (Figs. 11, 16, Pars. 115, 116, see also Pars. 99-100, 102),


    PNG
    media_image1.png
    783
    670
    media_image1.png
    Greyscale






    PNG
    media_image2.png
    830
    828
    media_image2.png
    Greyscale





    PNG
    media_image3.png
    725
    532
    media_image3.png
    Greyscale



first switches (OS1) connected between the first shift register (SC1-STG1) and the gate lines (e.g. SCAN1<k-3>, SCAN1<k-2>, SCAN1<k1+2>, SCAN1<k+3> of Fig. 14) (Fig. 17, Par. 135; see also Figs. 3, 10-11, Pars. 94, 99-102), and between 3the first shift register (SC1-STG1) and the sensing control lines (e.g. SCAN1<k> of Fig. 14)(Fig. 17, Par. 135; see also Figs. 3, 10-11, Pars. 94, 99-102); and 
4second switches (another OS1 or OS2) connected between the second shift register (SC1-STG2) and the gate lines (e.g. SCAN1<k-3>, SCAN1<k-2>, SCAN1<k1+2>, SCAN1<k+3> of Fig. 14)(Fig. 17, Par. 135; see also Figs. 3, 10-11, Pars. 94, 99-102), and sbetween the second shift register (SC1-STG2) and the sensing control lines (e.g. SCAN1<k> of Fig. 14)(Fig. 17, Par. 135; see also Figs. 3, 10-11, Pars. 94, 99-102), wherein
the first switch (OS1) is configured to be 2turned on during display periods (Display drive) (see SCAN1<k-3>, SCAN1<k-2>, SCAN1<k1+2>, SCAN1<k+3> of Fig. 14, Par. 114) and the second switches (another OS1 or OS2) are configured to be turned on during 3sensing periods (SCAN1<k>) between the display periods (SCAN1<k-3>, SCAN1<k-2>, and SCAN1<k+2>, SCAN1<k+3>)(Fig. 14, Par. 114).
Kim does not expressly disclose the second start pulse is supplied at different times in sequential frames.
However, Kim teaches a position of the sensing target display line in each frame is determined randomly (Par. 106, see also Figs. 12-13).
Sun discloses the second start pulse (STV2) is supplied at different times in sequential frames (Fig. 6, 8, Pars. 63-64, 78).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kim with the teaching of Sun to improve component arrangement thereby provide a narrow frame display panel as suggested by Sun (Par. 7)
As to claim 15, see claim 1 rejection/motivation above.
As to claim 28, see claim 1 rejection/motivation above.  Kim further discloses the first shift register is configured to sequentially supply the gate signal to the gate lines during the display periods in response to the first start pulse (Fig. 14, Par. 102); and wherein the timing of supplying the second signal within one frame is selected at random (Par. 106, see also Figs. 12-13).
As to claim 29, see claim 1 rejection/motivation above. Kim further discloses the second shift register is configured to: carry the second start pulse between a plurality of stages, during the display periods (Fig. 14, Par. 102); and output the gate signal and the sensing signal through a kth gate line and a kth sensing control line via a kth stage (k is a natural number), to which the second start pulse has been carried, during the sensing periods (Fig. 14, Pars. 102, 113-115).
As to claim 5, Kim discloses the first shift register is configured to sequentially supply the gate signal to the gate lines during the display periods in response to the first start pulse (Fig. 14, Par. 102).
As to claim 18, see claim 5 rejection above.
As to claim 6, Kim discloses the second shift register is configured to: carry the second start pulse between a plurality of stages, during the display periods (Fig. 14, Par. 102); and output the gate signal and the sensing signal through a kth gate line and a kth sensing control line via a kth stage (k is a natural number), to which the second start pulse has been carried, during the sensing periods (Fig. 14, Pars. 102, 113-115).
As to claim 19, see claim 6 rejection above.
As to claim 7, Kim discloses the second shift register is configured to finish carrying the second start pulse by a reset signal supplied at start times of the sensing periods (Fig. 20-22, Par. 153-154, see also Pars. 155-159).
As to claim 20, see claim 7 rejection above.
As to claim 12, Kim discloses the first shift register (15A) is further 2configured to supply the sensing signal to the sensing control lines in response to the first start 3pulse (G1Vst) (Fig. 11, Pars. 99-100).
As to claim 21, Kim discloses the timing controller (21) is configured to supply a first clock signal to the first shift register (15A) (Figs. 1, 11, Pars. 51, 73), and supply a second clock signal to the second shift register (15B) (Figs. 1, 11, Pars. 51, 73).
As to claim 8, Kim discloses the plurality of stages are configured to shift the second start pulse to output the second start pulse at a next stage in response to a second clock signal supplied from an outside (Fig. 20-21, Pars. 153-154, see also Pars. 155-159).
As to claim 22, see claim 8 rejection above.
As to claim 11, Kim discloses the second shift register is configured to output the gate signal during periods corresponding to a first out enable signal (Fig. 20-21, Pars. 153-159), and output the sensing signal during periods corresponding to a second out enable signal (Fig. 20-21, Pars. 153-159).
As to claim 25, see claim 11 rejection above.
As to claim 30, Kim as modified discloses the second shift register is not connected to 2the gate lines and sensing control lines during the display period (Kim’s Pars. 102, 114). 
As to claim 32, Kim discloses the second shift register is configured to finish carrying the second start pulse by a reset signal supplied at start times of the sensing periods (Fig. 20-22, Par. 153-154, see also Pars. 155-159).

Claim 4, 9-10, 23-24 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2018/0130423 A1 to Kim et al. (Kim) and U.S. Patent Application Publication No. US 2017/0147127 A1 to Sun; in view of U.S. Patent Application Publication No. US 2018/0144689 A1 to Hong et al. (Hong).
As to claim 4, Kim does not expressly disclose the sensing periods are a part of vertical blank periods between the display periods.
Hong discloses the sensing periods are a part of vertical blank periods between the display periods (Fig. 5, Pars. 58-59).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kim as modified with the teaching of Hong to improve image quality as suggested by Hong (Par. 27).
As to claim 9, see claim 4.  Kim as modified discloses the supply of the second clock signal is configured to be stopped during the vertical blank periods (Kim’s Fig. 20-21, Par. 153-154, see also Pars. 155-159, Hong’s Fig. 5, Pars. 58-59).  It would have been obvious to one of ordinary skill in the art to have modified Kim as modified with the teaching of Hong to improve image quality as suggested by Hong (Par. 27).
As to claim 23, see claim 9 rejection/motivation above.
As to claim 10, Kim as modified discloses the second shift register is configured to finish carrying the second start pulse during the vertical blank periods when the 3supply of the second clock signal is stopped (Kim’s Fig. 20-21, Par. 153-154, see also Pars. 155-159, Hong’s Fig. 5, Pars. 58-59).  It would have been obvious to one of ordinary skill in the art to have modified Kim as modified with the teaching of Hong to improve image quality as suggested by Hong (Par. 27).
As to claim 24, see claim 10 rejection/motivation above.
As to claim 33, see claims 9 and 10 rejection/motivation above.

Claim 13 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2018/0130423 A1 to Kim et al. (Kim) and U.S. Patent Application Publication No. US 2017/0147127 A1 to Sun; in view of U.S. Patent Application Publication No. US 2016/0117963 A1 to Chung.
As to claim 13, Kim does not expressly disclose the first shift register comprises: a first-sub shift register configured to supply the gate signal; and a second-sub shift register configured to supply the sensing signal; and the second shift register comprises: a third-sub shift register configured to supply the gate signal; and a fourth-sub shift register configured to supply the sensing signal.
Chung discloses the first shift register (10) comprises: a first-sub shift register (100) configured to supply the gate signal (Fig. 1, Par. 31); and a second-sub shift register (300) configured to supply the sensing signal (Fig. 1, Par. 32); and the second shift register (10) (Figs. 1, 13) comprises: a third-sub shift register (100) configured to supply the gate signal (Fig. 1, Par. 31); and a fourth-sub shift register (300) configured to supply the sensing signal (Fig. 1, Par. 32).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kim as modified with the teaching of Chung to provide an improved display device as suggested by Chung (Par. 5).
As to claim 26, see claims 12 and 13 rejection/motivation above.

Claim 14 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2018/0130423 A1 to Kim et al. (Kim) and U.S. Patent Application Publication No. US 2017/0147127 A1 to Sun; in view of U.S. Patent Application Publication No. US 2010/0158187 A1 to Moon et al. (Moon).
As to claim 14, Kim as modified does not expressly disclose the second shift register is configured to supply the second start pulse multiple times within one frame.
Moon discloses the start pulse Vst is outputted two times for one frame period (Fig. 2, Par. 49).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kim as modified with the teaching of Moon to simultaneously drive multiple gate lines as suggested by Moon (Par. 12).
As to claim 27, see claim 14 rejection/motivation above.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-15, 17-30, and 32-33 have been considered but are moot in view of new ground(s) of rejection.
On pages 11-14 of the Applicant’s Remarks, the Applicant argues that Kim fails to disclose the amended limitation of “the first switches of the present application which are configured to supply a gate signal to the gate lines and a sensing signal to the sensing control lines.”  The Examiner respectfully disagrees.  See the new claim rejection for detail.
The Examiner suggests amending the independent claims to incorporate the suggested limitation of “wherein the gate lines are connected to first transistors, and the sensing control lines are connected to second transistors” to place the application in condition for allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2016/0189586 A1 to Zou et al. teaches a driving circuit includes multiple shift register units, at least one scan control unit and at least one all-gate-on unit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARURAT SUTEERAWONGSA whose telephone number is (571)270-7361. The examiner can normally be reached Monday thru Thursday, 8:30AM to 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun Yi Lao can be reached on 571-272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JARURAT SUTEERAWONGSA/Examiner, Art Unit 2692                                                                                                                                                                                                        

/LUNYI LAO/Supervisory Patent Examiner, Art Unit 2692